02-12-131-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00131-CV
 
 



In re Kaveh Barakhshan and Hamid Barakhshan


 


RELATORS



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relators’ petition for writ of mandamus and the response
to the petition for writ of mandamus filed by the real parties in interest. 
Because the trial court has entered an order vacating its March 29, 2012
Temporary Restraining Order, Order on Expedited Discovery and Orders on
Accounting, this court is of the opinion that relief should be denied as moot. 
Accordingly, we lift our April 5, 2012 stay order and deny relators’ petition
for writ of mandamus as moot.
 
PER CURIAM
 
PANEL: 
GARDNER, J.; LIVINGSTON, C.J.; and MEIER, J.
 
DELIVERED: 
April 10, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).